301 F.2d 307
Julian Watson ALKEN and Mrs. Julian Watson Aiken, Appellants,v.UNITED STATES of America, Appellee.
No. 19255.
United States Court of Appeals Fifth Circuit.
March 30, 1962.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Reuben A. Garland, Pierre Howard, Atlanta, Ga., for appellants.
J. Robert Sparks, Asst. U.S. Atty., Charles L. Goodson, U.S. Atty., Allen L. Chancey, Jr., Asst. U.S. Atty., for appellee.
Before CAMERON and BELL, Circuit Judges, and CARSWELL, District Judge.
PER CURIAM.


1
The District Court after full hearing on the respective motions to vacate sentence entered its findings and conclusions with its order of denial and set forth fully and clearly the reasons for such denial.  This appears in 203 F.Supp. 569.  We agree with the District Court that the pleas of guilty of these defendants were given free of coercion in any form.  We adopt the opinion of the District Court and its order is


2
Affirmed.